United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland Heights, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2184
Issued: June 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant, through his representative, filed a timely appeal from the
August 5, 2010 merit decision of the Office of Workers’ Compensation Programs, which
affirmed the denial of his claim for compensation benefits. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained a low back injury in the performance of duty on
December 14, 2009, as alleged.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 2, 2010 appellant, then a 53-year-old letter carrier, filed a claim for workers’
compensation benefits alleging that he injured his low back in the performance of duty on
December 14, 2009 at 1:00 p.m.:
“I reached deep into the back of my LLV to retrieve mail for 2201 apartments
when I felt a pull, and pinch, type of pain on my back right side. I continued on
delivering my mail as I have felt discomfort before while delivering my route
with no continued problems. However, on 12/15/09 at 0100 AM I could not take
the pain that had begun. Went directly to emergency room where I was treated
for lower lumbar strain.”
Appellant took two hours of scheduled annual leave on December 14, 2009. He had
eight hours of scheduled annual leave the next three days. On December 16, 2009 at 2:04 a.m.
appellant went into an urgent care center. A progress note described his chief complaint as back
and right leg pain, which “started while getting out of a couch.” The physician stated: “No other
injury. No lifting of heavy object.” Appellant received a diagnosis of lumbar strain and sciatica.
A December 30, 2009 progress note stated that appellant’s pain started one week prior to
his arrival. It described a gradual onset with an intermittent course since that time. A
February 1, 2010 progress note stated that appellant provided a history of episodic low back pain
for years “but pain flared up after lifting heavy object at work during December 2009.”
On February 5, 2010 appellant described what happened. He stated that he was reaching
into the back of his postal truck on December 14, 2009 to pull one white tub out of the other
when he felt a pull and some other pinch-like pain, “but at the time it didn’t bother me, I guess.”
The tubs weighed 20 to 25 pounds. Appellant completed his route. The following day he felt
pain and made a medical appointment for December 16, 2009. Appellant had lumbar spasms
before, but this pain was like nothing he had ever felt, so he went to the emergency room on
December 16, 2009 at 2:04 a.m. He was bedridden for three weeks. Appellant stated that he had
no similar disability or symptoms before the injury.
In a decision dated February 17, 2010, the Office denied appellant’s claim for
compensation benefits. It noted that the medical evidence provided more than one history of
injury and the medical history most contemporaneous to the alleged incident gave a different
account of injury than the one appellant gave on his claim form. The Office found it reasonable
to assume that the initial report of the mechanism of injury was more accurate. It also noted that
the only medical report giving a history of a work injury contained only a brief and general
statement of opinion.
Appellant’s medical records show a significant history of low back pain. In
January 1999, he was noted to have low back pain syndrome: “Started with back pain in
January. Pain in lower back. Not radiating.” In July 1999, appellant was noted to have a history
of chronic low back pain. In December 2002, he complained of low back pain without radiation.
Appellant alleged no injury. In April 2003, he complained of worsening back pain. Appellant
stated that he had done nothing except work, where, as a carrier, he stood all morning and

2

walked all afternoon: “had this happen once reaching into a car, burning pain lower back, hurts
with movement.” In September 2003, he complained of severe low back pain radiating down to
the back of the right leg. Appellant denied any injury. He explained that his right hip pain
would get sore after sitting a while and would improve after moving around. Appellant stated
that he had right lumbar and gluteal pain on and off for a year. In May 2007, he complained of
right-sided radiating low back pain “that began approximately one week ago while he was in Las
Vegas.”
During a telephonic hearing, appellant testified that he did not report the injury to his
supervisor because he had Ibuprofen and was off the rest of the week, so he was able to rest and
take medication, as physicians normally advised. He stated that, when he requested family
medical leave on December 19, 2009, he did not report that he had a work injury “because
actually I didn’t know what it was from.” It was only on January 2, 2010 that appellant decided
that his low back condition was a result of what happened at work on December 14, 2009.
Appellant filed his claim on January 2, 2010 because “the injury I sustained I didn’t know what it
was. I just knew what had happened to me and I knew I hadn’t done anything else … it just got
progressively worse and worse and worse….”
Addressing the emergency room note that his pain started when he was getting out of a
couch, appellant stated that he did not sit on his couch, that he did not sit in the living room, so
he did not know where that account came from. He made clear that it was an incorrect statement
and that he did not think he ever told anybody that he hurt himself getting off a couch.
Asked why he waited to file his claim, appellant explained that he was in so much pain he
could not sit up, much less go to work to fill out the paperwork.
In a decision dated August 5, 2010, the Office hearing representative affirmed the
Office’s denial of compensation benefits. She found that numerous inconsistencies were
sufficient to cast doubt as to whether the work incident occurred as alleged. The hearing
representative noted that it was not until January 9, 2010 that the medical evidence gave a history
of injury that was consistent with appellant’s claim.
LEGAL PRECEDENT
The Act provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under the Act
has the burden of proof to establish the essential elements of his claim. When an employee
claims that he sustained an injury in the performance of duty, he must submit sufficient evidence
to establish that he experienced a specific event, incident or exposure occurring at the time, place
and in the manner alleged. He must also establish that such event, incident or exposure caused
an injury.3

2

5 U.S.C. § 8102(a).

3

E.g., John J. Carlone, 41 ECAB 354 (1989).

3

A person who claims benefits under the Act has the burden of establishing by a
preponderance of the reliable, probative and substantial evidence the essential elements of his
claim, including the fact that he sustained an injury at the time and in the place and manner
alleged.4 To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a prima facie case
has been established, such circumstances as late notification of injury, lack of confirmation of
injury and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
doubt on a claimant’s statements. The employee has not met this burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.5
ANALYSIS
The Office denied workers’ compensation benefits because inconsistencies cast doubt on
whether the December 14, 2009 work incident occurred as alleged. Indeed, the account of what
happened that day, as appellant described it on his January 2, 2010 claim form, did not match the
earliest account he gave to his medical providers or at least the account his medical providers
recorded. If the injury occurred as alleged, if he injured his low back while reaching deep into
his postal truck to retrieve mail or to pull one white tub out of another, it is reasonable to expect
him to convey something to that effect to the nurses and physicians who saw him shortly
thereafter and to expect the nurses and physicians to record what he told them.
When appellant went to the emergency room on December 16, 2009 at 2:04 a.m. the
history of injury he provided was not consistent with his claim for benefits. It mentioned nothing
about work, nothing about reaching into a postal truck or nothing about white tubs. Instead,
appellant was seen with complaints of back and right leg pain that “started while getting out of a
couch.” Further, the physician recorded “no other injury” and “no lifting of heavy object.” This
is the most contemporaneous record of what happened and it supports an injury occurring outside
the course of appellant’s federal employment.
Testifying before the Office hearing
representative, appellant had no explanation why, a day and a half after the alleged work injury,
the medical record was attributing his most recent flair up to getting out of a couch.
Two weeks later, appellant was still providing no history of an employment injury. A
progress note on December 30, 2009 noted a gradual onset of pain starting one week earlier.
There was no mention of a sudden pull and pinch-type pain, no mention of postal trucks or white
tubs or being bed-ridden for two weeks. Yet, only a few days later, appellant would certify
under penalty of law that he felt a sudden pull and pinch-type pain when he reached deep into the
back of his postal truck on December 14, 2009. He would identify not only the date and the
mechanism of injury but also the time of day and the specific street address. How this came to
appellant is unknown.

4

Henry W.B. Stanford, 36 ECAB 160 (1984); Samuel L. Licker, 4 ECAB 458 (1951).

5

Carmen Dickerson, 36 ECAB 409 (1985); Joseph A. Fournier, 35 ECAB 1175 (1984). See also George W.
Glavis, 5 ECAB 363 (1953).

4

Even after appellant filed his claim for benefits, the mechanism of injury was not quite
settled. The emergency room had reported “no lifting of heavy object,” but a February 1, 2010
progress note stated that his pain flared up “after lifting heavy object at work during
December 2009.” So the history of what happened in mid-December 2009 started as pain while
getting out of a couch with no other injury and no lifting of a heavy object, changed to a pull and
pinch-type pain from reaching deep into his postal truck for mail and then became pain after
lifting a heavy object at work. In a few days’ time it would become pain from pulling a 20- to
25-pound white tub of mail out of another tub.
Appellant’s testimony presents a different type of inconsistency. He testified that he did
not report the injury to his supervisor on December 14, 2009 “because actually I didn’t know
what it was from.” It could be that appellant was unaware that he had injured his low back that
day. It would explain why he did not report the injury to his supervisor, why he did not report
the injury on December 19, 2009 when he requested family medical leave and why he waited to
file a claim for compensation benefits. Appellant testified that he waited until January 2, 2010
because it was only then that he decided his low back condition was a result of what happened at
work on December 14, 2009.
Appellant also testified that he waited to file his claim because he was in too much pain
to go into the office and fill out the paperwork. This strongly suggests something quite different,
that he was aware of the work-related nature of his injury but was prevented as a practical matter
from traveling any sooner to work and filling out the necessary paperwork. The Board cannot
reconcile these explanations. Neither explains the history of injury appellant provided at the
emergency room.
The Board has carefully considered the evidence and testimony and finds that
inconsistencies cast serious doubt on the validity of appellant’s claim. The record presents
appellant with a long and significant history of episodic low back pain dating to at least
January 1999 and with a history of severe low back pain radiating into his right leg dating to at
least September 2003. The record shows that earlier in 2003 appellant recounted how he “had
this happen once reaching into a car, burning pain lower back, hurts with movement.” So it is
not inconceivable that he felt a pull and pinch-type of pain in his back right side while reaching
deep into his postal truck on December 14, 2009 but the record simply does not support it.
The Board therefore finds that appellant has not met his burden of proof. The Board will
affirm the Office’s August 5, 2010 decision affirming the denial of his claim for compensation
benefits.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he sustained a low
back injury in the performance of duty on December 14, 2009, as alleged.

5

ORDER
IT IS HEREBY ORDERED THAT the August 5, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

